DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102A1 as being anticipated by Matsumoto et al.(JP 06-190955).
Matsumoto et al. discloses a method of making a composite comprising placing uncured prepregs on both sides of a honeycomb core, covering this with a vacuum bag which is placed in an autoclave, and heating and applying pressure to the composite while pulling a vacuum to cure the resin and bond the layers together.(machine translation) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2-4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. as applied to claim 1 and further in view of Lee et al.(US Publication 2019/0240876)
Matsumoto et al. does not disclose heating to a volatilization temperature and holding there before heating to the curing temperature though the reference does mention de-gassing as it heats to curing.  Lee et al. discloses it is known to heat a prepreg to a temperature where volatiles can be removed and holding at that temperature before raising the temperature to a curing temperature.([0041]-[0044])  As this is a temperature which it is known volatiles can be removed at, it is considered knowing this temperature is one where volatiles are generated in advance of processing.   It would have been obvious to one of ordinary skill in the art at the time of filing to heat the composite to a temperature at which volatiles can be removed and holding there before raising to a curing temperature as taught by Lee et al. since this would allow removal of the volatiles before curing and allow compaction to occur before curing.[0042]
Regarding claims 4 and 8, it is well-known and conventional to bond layers together using an adhesive, and it would have been obvious for this reason.
Claims 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. and Lee et al. as applied to claims 1 and 3 above, and further in view of Shimizu et al.US Publication 2013/0189430).
The references cited do not disclose an adhesive between the honeycomb and the fiber layers on it.  Shimizu et al. discloses it is known to apply an adhesive to a porous core to strengthen the bond between the two and to have the adhesive cure at a lower temperature than the resin of the layers does so that the resin does not penetrate into the core.([0006]-[0007]; [0010])  It would have been obvious to one of ordinary skill in the art at the time of filing to use an adhesive to bond the fiber layers to the honeycomb core in Matsumoto et al. and Lee 
Allowable Subject Matter
Claims 6, 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 6 and 10, the prior art of record does not teach or clearly suggest holding the temperature at both a volatilization temperature and a temperature at which the resin has its lowest viscosity before raising it to a curing temperature.  Regarding claims 7 and 11, the prior art of record does not teach or clearly suggest holding the temperature at a low and high holding temperature which are based on the plurality of volatilization temperatures with the low holding temperatures based on the upper limit of the low volatilization temperature region and the high holding temperature set to the lower limit of the high volatilization temperature region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746